EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 1-7 and 10-13 are allowable. The restriction requirement among species A-E, as set forth in the Office action mailed on 4/4/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of species A, C and E is withdrawn, and corresponding claims 8, 9, 16 and 17 are hereby rejoined.  However, claim 1 is no longer generic, since it specifically requires a first connection matrix having a plurality of discrete connection portions. Species B and D (with claims 14 and 15 corresponding thereto) do not have a matrix connector in the manufactured header. Rather, when the header is made, by molding, the location of the matrix connector is selected from one of several possible locations. Therefore, the assembly comprising a circuit board and this header is no longer adjustable. Species B and D (corresponding claims 14 and 15) therefore remain withdrawn.  
Additionally, the restriction requirement between Inventions I and II is also withdrawn, and claims 18-20 are rejoined and fully examined for patentability.
In view of the withdrawal of the restriction requirement as set forth above, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 14 and 15 are directed to a species non-elected without traverse.  Accordingly, claims 14 and 15 been cancelled.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: with respect to claims 1 and 6 the record is deemed sufficiently clear. With respect to claim 18, the prior art does not disclose, in combination with all other claim limitations, “the connection matrix and at least one other connection matrix are provided to the circuit board; the header is configured for connection with the circuit board in the plurality of connected positions via the connection matrix and the matrix connector; and the plurality of terminals are disposed in the same respective apertures in each of the plurality of connected positions.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032.  The examiner can normally be reached on Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729